2016 IL App (2d) 140147
                                  No. 2-14-0147
                            Opinion filed June 22, 2016
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
LAURIE SCHNEEWEIS,                     ) of Lake County.
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 09-D-2319
                                       )
ANDREW SCHNEEWEIS,                     ) Honorable
                                       ) Charles D. Johnson,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices McLaren and Zenoff concurred in the judgment and opinion.

                                            OPINION

¶1     The respondent, Andrew Schneeweis, appeals from the judgment for dissolution of

marriage entered by the trial court, contending that the trial court erred in finding that he

dissipated much of the marital estate by removing funds from marital accounts and using them to

engage in high-risk securities trading, without telling his wife, the petitioner, Laurie Schneeweis.

We affirm.

¶2                                     I. BACKGROUND

¶3     The parties were married in 1993. They have three children (Jeremy, Carly, and Haley),

all of whom were still minors at the time of the judgment of dissolution. When the parties

married, Andrew was working for the computer company CDW in sales and management
2016 IL App (2d) 140147


positions.   He received frequent promotions.       Between 2000 and 2005 his gross annual

compensation fluctuated between a high of $385,000 in 2004 and a low of $321,679 in 2005.

Following the birth of the parties’ first child in 1995, Laurie did not work outside the home.

Andrew paid most of the bills and made all of the parties’ investment decisions.

¶4     Following the dissolution trial, the trial court found that the marriage began undergoing

an irreconcilable breakdown in June 2005. Neither party contests this finding on appeal.

¶5     In July 2005, the parties refinanced their home with Harris Bank. At the same time,

unbeknownst to Laurie, Andrew opened a home equity line of credit (HELOC) in his name. The

next month, Andrew opened a savings account in his name at Harris Bank without Laurie’s

knowledge and transferred $46,000 from the HELOC into that account. In the next few months,

Andrew also opened a checking account at Harris Bank without Laurie’s knowledge.

¶6     In 2005, Andrew completed a questionnaire that listed the parties’ assets as totaling

approximately $1.2 million, plus CDW stock options that Andrew valued at $1.1 million. Those

assets included a professionally managed brokerage account at Edward Jones, about 92% of

which was invested in conservative investments. In December 2005, the value of the Edward

Jones account was a little less than $1 million. Prior to the breakdown of the marriage, both

parties viewed the Edward Jones account as a long-term holding for retirement purposes.

¶7     Laurie testified that, about this time, Andrew got a new boss whom he did not like, and

his duties at CDW changed. He told Laurie that he wanted to quit work. Laurie told him that he

should not quit until he found a new job.

¶8     In January 2006, Andrew exercised all of his existing CDW stock options, receiving

$302,000. He deposited these funds into the parties’ joint checking account at Citibank. The

following month, Andrew wrote a check transferring $286,000 from the Citibank account to a

newly opened Merrill Lynch account. In March 2006, Andrew liquidated the parties’ stock in

                                              -2-
2016 IL App (2d) 140147


Citibank, which yielded almost $40,000, and deposited these proceeds into the Merrill Lynch

account. He did not tell Laurie about any of these actions.

¶9     In July 2006, Andrew was notified that CDW’s compensation structure would be

changing, with the result that his base pay would increase, but his bonus would be capped.

Andrew believed that the changes meant that he would make less money overall. Andrew

decided that he would quit his job and that he would begin trading securities on his own account

in order to provide for the family.

¶ 10   Andrew quit his job with CDW in October 2006. He did not tell Laurie that he planned

to do this; he just called home and said he had quit. Laurie was furious with him, and they had a

“big fight” when he got home that day. Laurie wanted Andrew to find another job. Andrew said

he wanted to work for himself as a trader, Laurie said she did not think that this was a good idea,

and they “pretty much stopped talking to each other.”

¶ 11   According to Andrew, when he left CDW he was required to exercise his remaining stock

options, and he did so. His December 2006 pay stub showed his total compensation for the year

as $601,488. The parties’ total income reported on their 2006 tax return was $708,000.

¶ 12   When Andrew quit his job in October 2006, he had no experience or training in day-

trading securities. Nevertheless, he immediately began making day trades, using an account at

Fidelity. Within the first 90 days, Andrew made trades of more than $4.5 million in securities.

In January 2007, Andrew received notices from Fidelity that his trading activities violated

security industry regulations. Between January and June 2007, Andrew withdrew $55,000 from

the Edward Jones brokerage account for unknown reasons. During this same period of time, he

lost more than $89,000 day-trading. Andrew suggested to Laurie that she should get a job to

help support the family. Laurie began working part-time at a clothing store.



                                               -3-
2016 IL App (2d) 140147


¶ 13   Laurie did not know what Andrew was doing when he said he was “trading”; he kept her

out of the office in their house where he worked. At one point, he told her that she had to leave

the house whenever he was trading, because she brought him bad luck and he would lose money

when she was around. However, he never discussed the extent of his losses with her. Andrew

opened all the mail that came to the house. He began locking the computer he worked on so that

no one else could access it. He pass-coded his phone, which he had never done before. He also

began locking the door to the office so that no one else could enter. All of the parties’ financial

records were kept in the office.

¶ 14   In early 2007, Andrew sought to improve his trading results by enrolling in a two-year

program of online courses from a company called Investools, and he spent hours on the

telephone reviewing possible investment strategies with his personal training coaches.           He

completed the two-year program and participated in the company’s training programs for others.

He spent about $24,000 on these activities.

¶ 15   On June 15, 2007, Andrew transferred all of the remaining assets held in the parties’

Edward Jones account (about $872,741) to a trading account in his name at Think or Swim, a

brokerage affiliated with Investools. (In March 2007, he had rolled $372,940 from his IRA into

the Think or Swim account.) Andrew told Laurie that he would be using Think or Swim as a

brokerage, but he did not tell Laurie that he had transferred the parties’ retirement assets or that

he would be using them to trade with. Andrew also withdrew about $515,000 from the Fidelity

account and transferred it into the Think or Swim account. As of June 30, 2007, the Think or

Swim trading account held $1,134,000 in assets.

¶ 16   Beginning in June 2007, Andrew began using the assets in the Think or Swim account to

secure margin debt associated with his day-trading activities. Andrew had no experience with

trading on margin before this. According to the parties’ 2007 tax return, their total income that

                                               -4-
2016 IL App (2d) 140147


year was $48,377. This total included interest, dividends, distributions, and capital gains from

the parties’ ordinary investments, $5,951 from Laurie’s part-time work at the clothing store, and

zero income from Andrew’s trading activities.

¶ 17   Andrew continued high-risk trading, funding his trades through increasing margin debt.

In August 2008, Andrew had more than $942,000 in margin debt. The stock market declined

precipitously between August and October of 2008. Thereafter, Think or Swim executed a

margin call, forcing the sale of most of the assets in Andrew’s Think or Swim account and

leaving only $189,058 in that account.

¶ 18   According to the parties’ 2008 federal tax return, the family’s total income that year was

$107,547. However, the bulk of that number consisted of more than $111,000 in withdrawals

from the parties’ IRAs and pensions, which counted as taxable income. The actual income

comprised $3,680 in wages from Laurie’s part-time retail work and about $3,000 in interest and

dividends.

¶ 19   At some point, Andrew also invested in certain resort properties in Wisconsin. Laurie

knew of these investments, although the mortgages for the properties were solely in Andrew’s

name. When she told Andrew that she thought these investments were a bad idea, he told her

that she did not know “what the f*** [she] was talking about.” In 2011, the properties were lost

through foreclosure.

¶ 20   In 2009, Andrew took a job with Promethean, a company that provided technology

products for schools. He managed its account with CDW. He was not involved in trading

securities for Promethean.

¶ 21   In November 2009, Laurie filed a petition for dissolution of the marriage. Around the

same time, Andrew confirmed that he was having an affair.



                                                -5-
2016 IL App (2d) 140147


¶ 22   In June 2011, the trial court entered an agreed order embodying the parties’ agreement

that Laurie would have sole legal custody of the children and establishing the parenting time of

both parties.

¶ 23   In March 2012, Laurie served Andrew with a notice of intent to claim dissipation.

¶ 24   Trial of the remaining issues in the dissolution commenced on May 31, 2012, and

continued for portions of June 1, August 24, and November 13, 14, and 16, 2012. Andrew

represented himself at trial. Much of the evidence introduced at trial is summarized above. In

addition, Laurie introduced evidence that Andrew had taken certain other assets from various

family members. The parties had established savings accounts for their children, including

Uniform Transfers to Minors Act (UTMA) accounts and 529 (college savings) accounts.

Andrew was the custodian on these accounts. Between January 2010 and April 2012, more than

$13,803 was removed from Carly’s UTMA account, and $1,452 was removed from Jeremy’s

UTMA account. As of May 2011, $4,700 had been removed from Carly’s 529 account, and

$8,400 had been removed from Jeremy’s 529 account. Finally, the parties had maintained a safe

deposit box at Harris Bank that contained, among other things, rare coins given to Laurie by her

grandfather. The coins were gone from the box when Laurie checked it on March 1, 2010. She

testified that her children had told her that the coins were in Andrew’s safe at his house.

¶ 25   The parties also testified at trial as to their recent employment. In 2010, Andrew moved

to a job with Net App. In July 2011, Andrew was hired as a senior sales manager with PC Mall

Sales, at an annual salary of about $60,000. He was still employed there at the time of trial.

During this period, Laurie took classes to renew her teaching certificate and began to look for

work as a teacher. Despite applying for more than 30 teaching jobs, she had not gotten any

interviews. She was laid off from her job at the clothing store in October 2011 and applied for



                                                -6-
2016 IL App (2d) 140147


unemployment benefits. She testified that, at the time of trial, she was receiving public aid and

food stamps.

¶ 26   The trial court issued its judgment of dissolution on January 8, 2013. Much of the order

was directed to the issue of dissipation. As we have noted, the trial court found that the marriage

began to undergo an irreconcilable breakdown in June 2005.           Thereafter, without Laurie’s

knowledge or consent, Andrew quit his job, obtained the HELOC, and withdrew $46,000 from

that line of credit, which he used to open two new accounts in his name at Harris Bank. Andrew

ultimately withdrew $175,000 from the HELOC, thereby reducing the value of the parties’

equity in the marital home by that sum. The trial court found that Andrew “commenced a course

of speculative, high-risk investing without the necessary acumen and experience.” The court

further found that Andrew dissipated marital assets, “in that he caused or allowed the devaluation

of the marital estate through his unwise trading practices and his incurring of significant debt

without Laurie’s knowledge.” The court found that Andrew dissipated $890,700.19, which

included (1) all of the funds transferred from the Edward Jones account to Think or Swim, which

were redeemed to pay the margin debt ($715,700.19), and (2) all of the $175,000 withdrawn

from the HELOC.

¶ 27   The trial court further found that, although Laurie would be entitled to maintenance as a

matter of law under section 504 of the Illinois Marriage and Dissolution of Marriage Act

(Marriage Act) (750 ILCS 5/504 (West 2012)), “based upon Andrew’s intentional diminishment

of his earnings,” he could not afford to pay maintenance. Accordingly, the trial court awarded

65% of the marital property to Laurie and 35% to Andrew. As the marital estate was fairly small

due to Andrew’s dissipation, this distribution required Andrew to pay Laurie $481,433.42, minus

35% of the value of the marital home as determined through the submission of appraisals. The



                                               -7-
2016 IL App (2d) 140147


trial court also removed Andrew as the custodian of the children’s accounts and ordered him to

return the rare coins to Laurie.

¶ 28   Andrew filed a motion to reconsider, arguing that the trial court erred in setting the date

on which the marriage began to break down and in finding that his investment losses constituted

dissipation. The trial court denied this motion. Regarding the date when the marital breakdown

began, the trial court noted that, in 2009, Andrew wrote emails stating that he had “been in

isolation for 4 years without any *** support, in any capacity” and that “for the last 4 years” he

had “miss[ed] having a relationship” with Laurie. Thus, Andrew himself identified 2005 as the

beginning of the breakdown of the marriage. The trial court also found that Andrew had begun

“to act on his own financially” and had “started making financial decisions that were inconsistent

with the parties’ prior practices” (such as opening the HELOC) in mid-2005, further

demonstrating that the parties were no longer functioning as a partnership. Regarding the issue

of whether the investment losses constituted dissipation, the trial court confirmed its finding of

such dissipation, stating that the evidence showed that after the marital breakdown began

Andrew “made secretive, risky and progressively more destructive decisions with the funds that

he exercised control over.” Further, there was “ample evidence that Andrew incurred debt in

various forms *** without Laurie’s knowledge or consent.” Thus, despite Andrew’s testimony

that his intent was to make a profit, the trial court found that there was a legal and factual basis

for its finding of dissipation. Finally, the trial court found that Andrew had not adequately

supported his argument that some of the funds he was alleged to have dissipated had been spent

for a marital purpose, as he had not shown that those funds had been used for any specific

expenses that were marital in nature.

¶ 29                                      II. ANALYSIS



                                               -8-
2016 IL App (2d) 140147


¶ 30   On appeal, the only portion of the judgment of dissolution challenged by Andrew is the

trial court’s finding that Andrew dissipated $890,700.19 of the marital estate, and its consequent

allocation of the remaining marital property.

¶ 31                                  A. Standard of Review

¶ 32   We begin by identifying the standard of review applicable to the finding of dissipation in

this case. Andrew argues that the relevant issue is whether, as a matter of law, imprudent

investing can amount to dissipation. He argues that this issue is one of statutory interpretation—

interpreting the meaning of “dissipation” as that term is used in section 503(d) of the Marriage

Act (750 ILCS 5/503(d) (West 2012))—and thus we should review the trial court’s decision de

novo. See Lee v. John Deere Insurance Co., 208 Ill. 2d 38, 43 (2003). We firmly reject this

contention as contrary to longstanding Illinois law.

¶ 33   Dissipation is one of the factors in section 503(d) of the Marriage Act that a trial court

must consider in allocating marital property equitably in just proportions. In re Marriage of

Carter, 317 Ill. App. 3d 546, 551 (2000). Dissipation is defined as the “ ‘use of marital property

for the sole benefit of one of the spouses for a purpose unrelated to the marriage at a time that the

marriage is undergoing an irreconcilable breakdown.’ ” In re Marriage of O’Neill, 138 Ill. 2d

487, 497 (1990) (quoting In re Marriage of Petrovich, 154 Ill. App. 3d 881, 886 (1987)).

¶ 34   The issue here is not the definition of “dissipation”: that definition is well settled. Rather,

it is whether Andrew’s conduct fell within that definition. This is a question of fact. “Whether

dissipation has occurred is a question of fact to be determined by the trial court, and such a

determination will not be disturbed on appeal unless it is against the manifest weight of the

evidence.” In re Marriage of Holthaus, 387 Ill. App. 3d 367, 374 (2008); see also Carter, 317

Ill. App. 3d at 551; In re Marriage of Sobo, 205 Ill. App. 3d 357, 359 (1990). In arguing that we

should treat the issue of whether his conduct constituted dissipation as a purely legal issue,

                                                -9-
2016 IL App (2d) 140147


Andrew is unable to cite a single Illinois case that would support this proposition. The foreign

case law cited by Andrew does not persuade us to overturn longstanding Illinois precedent on

this issue.

¶ 35    Moreover, as a practical matter, “[w]hether a given course of conduct constitutes

dissipation depends upon the facts of the particular case.” (Emphasis added.) Carter, 317 Ill.

App. 3d at 551. This statement is as true in this case as in any other dissipation case: Andrew’s

decision to embark on a course of high-risk investing with his family’s savings did not occur in a

vacuum, and the question of whether his conduct amounted to dissipation depends on the context

in which it occurred. We therefore review the trial court’s finding of dissipation deferentially

and will not reverse it unless it is against the manifest weight of the evidence, that is, unless “the

opposite conclusion is clearly evident or the finding is arbitrary, unreasonable, or not based in

evidence.” Samour, Inc. v. Board of Election Commissioners of the City of Chicago, 224 Ill. 2d

530, 544 (2007).

¶ 36                                 B. Finding of Dissipation

¶ 37    As noted, dissipation is the “use of marital property for the sole benefit of one of the

spouses for a purpose unrelated to the marriage at a time that the marriage is undergoing an

irreconcilable breakdown.” O’Neill, 138 Ill. 2d at 497. “An act may constitute dissipation even

though a spouse does not necessarily derive a personal benefit from it if the expenditure has

some detrimental effect upon the marital estate.” In re Marriage of Brown, 2015 IL App (5th)

140062, ¶ 67; see also In re Marriage of Daebel, 404 Ill. App. 3d 473, 491 (2010) (spouse’s

deliberate conduct that diminished the value of the marital home constituted dissipation). The

spouse charged with dissipation has the burden of proving, though clear and specific evidence,

how the marital funds were spent, and vague and general testimony that the funds were used for

marital expenses is inadequate to meet this burden. Carter, 317 Ill. App. 3d at 552.

                                                - 10 -
2016 IL App (2d) 140147


¶ 38      For the purposes of the appeal, Andrew concedes that the trial court correctly found that

he controlled and directed all of the investments without input from Laurie and failed to discuss

his trading activities with her. However, he argues that his course of conduct did not amount to

dissipation because he did not intend to lose money: he was simply caught in a stock market

crash that also ensnared millions of other investors around the world. According to Andrew, he

made his investment decisions in “good faith” and simply experienced bad luck, and he should

not be disproportionately penalized for this by charging the stock market losses solely to him. In

other words, he argues, he was foolish but not malicious.

¶ 39      We reject this argument for several reasons. As an initial matter, we do not believe that

bad intent is necessary for a finding of dissipation.

¶ 40      Intent is one factor that a court may consider when determining whether dissipation has

occurred. See, e.g., In re Marriage of Thomas, 239 Ill. App. 3d 992, 994 (1993) (finding of

dissipation was proper when husband intentionally sabotaged a family business when the

marriage was undergoing a breakdown, while simultaneously directing customers to a new

business formed by him). However, it is by no means the sole relevant factor, or a dispositive

factor. Indeed, the definition of dissipation does not include any reference to the dissipating

spouse’s intent.     Rather, dissipation is founded on objective factors: whether the alleged

dissipation occurred while the marriage was undergoing a breakdown, whether the relevant

expenditure or conduct was undertaken for a purpose unrelated to the marriage, and whether the

expenditure or conduct benefited only the spouse charged with dissipation. O’Neill, 138 Ill. 2d

at 497.

¶ 41      We acknowledge that there is a spectrum of risky conduct by a spouse and that courts

may arrive at different estimations of whether the conduct is merely a combination of good faith

and bad luck or clear dissipation. However, the dissipating spouse’s intent is not dispositive in

                                                - 11 -
2016 IL App (2d) 140147


this determination. For instance, gambling with marital funds historically has been treated as

dissipation, despite the fact that gamblers no doubt go to the racetrack or the casino intending to

win. See, e.g., Sobo, 205 Ill. App. 3d at 360 (husband’s withdrawals from marital assets to pay

gambling debts was dissipation); In re Marriage of Smith, 114 Ill. App. 3d 47, 51 (1983)

(husband’s spending on a trip to Las Vegas “was obviously not money spent for a marital

purpose”); see also In re Marriage of Rimmele, 102 Ill. App. 3d 88, 90 (1981) (tax liability

triggered by withdrawal from retirement plan should be charged wholly to husband where

withdrawal was used to fund husband’s activities including gambling).

¶ 42   In noting the nondispositive nature of the dissipating spouse’s intent, we depart

somewhat from the holding of In re Marriage of Drummond, 156 Ill. App. 3d 672 (1987). In

that case, the Fourth District of the Illinois Appellate Court affirmed the trial court’s finding that

a husband’s losses from commodities trading did not constitute dissipation, commenting that

“[t]here was no evidence of intent to wilfully dissipate marital assets.” Id. at 684. However, the

reviewing court also noted that “the investments were made prior to and during the early part of

the marriage when there was no indication whatsoever of marital discord.” Id. Further, the

reviewing court noted that “[w]hether a given course of conduct constitutes dissipation within

the meaning of the [Marriage Act] depends upon the facts of the particular case” and that the

standard of review required deference to the trial court’s finding of no dissipation. Id. at 683.

Thus, we do not find the Drummond court’s comments about intent determinative of that court’s

holding, nor do they require us to reach a different result here.

¶ 43   Moreover, we reject Andrew’s argument that he was acting “in good faith” when making

his high-risk investments. Andrew argues that his stated intent—to earn a living for his family

through investing—was directly “related to the marriage,” and thus his conduct cannot constitute

dissipation. But Andrew’s self-serving statements about his intentions are not the only evidence

                                                - 12 -
2016 IL App (2d) 140147


of the “purpose” of his conduct.      The record contains ample evidence that Andrew, the

acknowledged sole financial provider for his family, was aware of the devastating effect that his

conduct could have on his family, yet he deliberately chose to increase the risk to them—quitting

his high-paying job, incurring debt without telling Laurie, and ultimately appropriating

essentially all of the family’s savings in order to fund his need for increasing amounts of assets

to secure his mounting trading debt. This conduct does not show good faith by Andrew, it shows

extreme recklessness—indeed, gambling—by someone who no longer valued his family’s

financial security. The trial court did not err in finding that this course of conduct was not

“related to the marriage.”

¶ 44   Andrew contends that his decision to begin day-trading was not unreasonable, pointing to

the fact that, immediately after he graduated from college, he obtained a license to trade

securities and he was briefly employed selling investment products. In addition, once he began

trading, he attempted to gain guidance and investing skill through the online Investools classes.

However, at the time he decided to quit his job, it had been decades since Andrew had worked in

an investment-related job, and he had never supported himself, much less his family, through

trading securities. Indeed, he was a complete neophyte in day-trading and trading on margin.

The record fully supports the trial court’s determination that Andrew’s course of conduct was

reckless.

¶ 45   Andrew also argues that, even if his conduct could amount to dissipation, the trial court

should not have charged him with any diminution of marital assets that occurred before August

2008, when he first began to sustain “significant, irreversible losses” from his trading. However,

the relevant time frame for dissipation commences when the marriage begins to undergo an

irreconcilable breakdown. Holthaus, 387 Ill. App. 3d at 375. Here, it is undisputed that that



                                              - 13 -
2016 IL App (2d) 140147


period began in June 2005.       The trial court did not err in considering Andrew’s conduct

throughout the subsequent period.

¶ 46    Andrew also asserts that his trading losses were comparable to those suffered by other

investors during the Great Recession. To support this contention, he relies on two tables, one

listing the gain or loss of Andrew’s Think or Swim account in each month between July 2007

and March 2009, and the other showing the value of that account as compared to the decline in

the Standard & Poor 500 and NASDAQ indexes. However, neither of these tables was properly

included in the record on appeal, and thus we do not consider them. In re Parentage of Melton,

321 Ill. App. 3d 823, 826 (2001). Further, Andrew never made this argument to the trial court.

A party may not raise on appeal arguments never raised in the trial court. Hytel Group, Inc. v.

Butler, 405 Ill. App. 3d 113, 127 (2010). We therefore do not address this argument.

¶ 47    Andrew’s remaining arguments relate to the amount of the dissipation found by the trial

court. Because we find that most of these arguments were forfeited through Andrew’s failure to

raise them before the trial court, we begin by detailing the arguments that were raised before the

trial court.

¶ 48    In its judgment of dissolution, the trial court found that Andrew dissipated: (1) “all funds

transferred from Edward Jones to Think or Swim and redeemed to pay margin debt,” totaling

$715,700.19; and (2) Andrew’s draws from the HELOC, which totaled $175,000. In his motion

for reconsideration, Andrew argued (as relevant here) that $270,000 of the Think or Swim

account had been transferred to the parties’ joint Citibank account, out of which household

expenses were paid. Similarly, without identifying any specific sum, Andrew argued that “a

portion of the funds from the HELOC were spent primarily on marital expenses.” The trial court

rejected these arguments, finding that, although there was evidence of marital expenses during

the relevant time period, Andrew had failed to show that any of the specific funds that the court

                                               - 14 -
2016 IL App (2d) 140147


found to have been dissipated had actually been used for these marital expenses or for any other

marital purpose.

¶ 49   On appeal, Andrew raises several arguments that he did not raise below. He begins by

arguing that, although the trial court found that he dissipated $715,700.19 of the Think or Swim

account, he transferred $371,625.05 out of that account to the parties’ joint Citibank account. He

notes that the Citibank account was the account used to pay the parties’ household expenses and

argues that Laurie never alleged that he dissipated any of the funds in the Citibank account.

Thus, by Andrew’s reasoning, regardless of what happened to the funds after they were

transferred to the Citibank account, once the transfer occurred they could no longer be

considered to have been dissipated. There are several problems with this argument. First, it is

forfeited as to any amount beyond the $270,000 identified in the motion to reconsider. Id.

Second, it lacks merit. Not surprisingly, Andrew cites no legal support whatsoever for the

proposition that the transfer of funds alleged to have been dissipated into a joint account

automatically renders those funds non-dissipated. (And as a factual matter, the record reflects

that at least some funds in the Citibank account (e.g., the $286,000 check written to Merrill

Lynch) were used to fund Andrew’s trading.) Finally, considering that the amount found to have

been dissipated was the amount “redeemed to pay margin debt,” we are at a loss to understand

how this amount could include amounts that were transferred to the Citibank account. For all of

these reasons, we reject Andrew’s argument.

¶ 50   Andrew also argues that he transferred $18,000 from the Think or Swim account directly

to Laurie, and as there is no allegation that she dissipated any monies, this amount should be

deducted from the amount he was found to have dissipated. This argument suffers from some of

the same flaws as Andrew’s argument about the transfers to the Citibank account: (1) it is



                                              - 15 -
2016 IL App (2d) 140147


forfeited, and (2) Andrew has not shown that this amount was included in the $715,700.19 that

the trial court found to have been dissipated.

¶ 51   Andrew’s final argument on appeal is that the amount of dissipation should not have

included $127,400 of the $175,000 Andrew withdrew from the HELOC, because this $127,400

was transferred into the joint Citibank account. As with the amounts transferred from the

Edward Jones account into the Citibank account, Andrew argues that the transfer of the draws on

the HELOC to the Citibank account means that those draws were not dissipated. As with the

Edward Jones account, we find this argument both forfeited (because, in his motion for

reconsideration, Andrew did not identify any specific amounts that he claimed had been

transferred to pay household expenses) and unsupported by any proper legal authority. We also

note that the trial court found that Andrew had failed to prove that the dissipated funds

transferred into the Citibank account were the source of any payments of household expenses.

There is no basis to overturn this finding on appeal. Lastly, we reject Andrew’s argument that

Laurie admitted, in a 2010 motion, that all of the draws on the HELOC were made in order to

pay marital expenses. Andrew never raised this argument in the trial court and thus it is

forfeited. Id. Further, our review of the record does not support Andrew’s argument. Thus, we

find forfeited or without merit all of Andrew’s arguments with respect to the amount of

dissipation.

¶ 52                                    III. CONCLUSION

¶ 53   For all of the foregoing reasons, the judgment of the circuit court of Lake County is

affirmed.

¶ 54   Affirmed.




                                                 - 16 -